EXHIBIT 10.19

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT

("Amendment") is entered into by and between Continental Airlines, Inc., a
Delaware corporation ("Company"), and Jeffery A. Smisek ("Executive") as of
April 14, 2004.



WHEREAS

, Company and Executive have heretofore entered into that certain Employment
Agreement dated as of July 25, 2000, as amended by letter agreements dated April
9, 2002, January 1, 2004, and March 12, 2004 (as so amended, the "Employment
Agreement"); and



WHEREAS

, the Human Resources Committee of the Board of Directors of Company has adopted
a new Annual Executive Bonus Program and a new Long Term Incentive and RSU
Program; and



WHEREAS

, Company and Executive desire to amend the Employment Agreement in certain
respects in recognition of the adoption of such new programs;



NOW, THEREFORE

, in consideration of the premises set forth above and the mutual agreements set
forth herein, Company and Executive hereby agree, effective as of the date first
set forth above, that the Employment Agreement shall be amended as hereafter
provided:



1. Clause (vi) of paragraph 2.3 of the Employment Agreement shall be deleted and
the following shall be substituted therefor:

"(vi) a material breach by Company of any provision of this Agreement which, if
correctable, remains uncorrected for 30 days following written notice of such
breach by Executive to Company, it being agreed that any reduction in (a)
Executive's then current annual base salary, or (b) Executive's annual cash
bonus opportunity as a percentage of such base salary from that percentage in
effect on April 9, 2004 (i.e., an annual cash bonus opportunity of 0%, if entry
level goal is not met, and if entry level goal is met, between 50% and 150% of
annual base salary, depending on achievement of entry, target and stretch
goals), shall in each case constitute a material breach by Company of this
Agreement; or"

2. Subparagraph (a) of paragraph 3.2 of the Employment Agreement shall be
deleted and the following shall be substituted therefor:

"(a) Cash Bonus Programs. Executive shall participate in each cash bonus program
maintained by Company on and after April 9, 2004 (including, without limitation,
any such program maintained for 2004) at a level which is not less than the
highest participation level made available to any Company executive (other than
Company's Chief Executive Officer and Company's President); provided that
Company shall at all times maintain Executive's annual cash bonus opportunity as
a percentage of his annual base salary in an amount that is at least as great as
that in effect on April 9, 2004 (i.e., an annual cash bonus opportunity of 0%,
if entry level goal is not met, and if entry level goal is met, between 50% and
150% of annual base salary, depending on achievement of entry, target and
stretch goals)."

3. Clause (iii) of paragraph 4.1(B) of the Employment Agreement shall be deleted
and the following shall be substituted therefor:

"(iii) cause Company to pay to Executive, at the same time as other Payment
Amounts with respect to Awards are paid to other participants under Company's
Long Term Incentive Performance Award Program ("LTIP") and Long Term Incentive
and RSU Program ("NLTIP/RSU Program"), as the case may be, all Payment Amounts
with respect to Awards made to Executive under the LTIP or the NLTIP/RSU Program
having a Performance Period that has not been completed as of the date of
Executive's termination, as if Executive had remained employed by Company in his
current position through the end of each such Performance Period (calculated
using the Base Amount of Executive in effect on the day immediately preceding
such termination), less any amounts paid to Executive under the LTIP or the
NLTIP/RSU Program, as the case may be, upon the occurrence of a Qualifying Event
with respect to Executive in connection with a Change in Control (such
capitalized terms to have the meanings ascribed thereto in the LTIP or in the
NLTIP/RSU Program, as may be applicable to the relevant Awards),"

4. Clause (3) of paragraph 4.2(ii) of the Employment Agreement shall be deleted
and the following shall be substituted therefor:

"(3) cause Company to pay to Executive (or Executive's estate), at the same time
as Payment Amounts with respect to Awards are paid to other participants under
the LTIP or the NLTIP/RSU Program, as the case may be, all Payment Amounts with
respect to Awards made to Executive under the LTIP or the NLTIP/RSU Program
having a Performance Period that has not been completed as of the date of
Executive's termination, as if Executive had remained employed by Company in his
current position through the end of each such Performance Period (calculated
using the Base Amount of Executive in effect on the day immediately preceding
such termination), less any amounts paid to Executive under the LTIP or the
NLTIP/RSU Program upon the occurrence of Executive's death or Disability after a
Change in Control (such capitalized terms to have the meanings ascribed thereto
in the LTIP or in the NLTIP/RSU Program, as may be applicable to the relevant
Awards),"

5. Paragraph 5.12 of the Employment Agreement shall be deleted and the following
shall be substituted therefor:

"5.12 Entire Agreement. Except as provided in (i) the benefits, plans, and
programs referenced in paragraph 3.7(iv) and any awards under the Company's
stock incentive plans or programs, LTIP, Retention Program, Annual Executive
Bonus Program, NLTIP/RSU Program or similar plans or programs, and (ii) separate
agreements governing Executive's flight benefits relating to other airlines,
this Agreement (as amended through April 14, 2004), will, as of April 14, 2004,
constitute the entire agreement of the parties with regard to the subject matter
hereof, and will contain all the covenants, promises, representations,
warranties and agreements between the parties with respect to employment of
Executive by Company. Effective as of the Effective Date, the Existing Agreement
shall automatically terminate and no longer be of any force or effect, and
neither party shall have any rights or obligations thereunder. Any modification
of this Agreement shall be effective only if it is in writing and signed by the
party to be charged."

6. This Amendment (a) shall supersede any prior agreement between Company and
Executive relating to the subject matter of this Amendment and (b) shall be
binding upon and inure to the benefit of the parties hereto and any successors
to Company and all persons lawfully claiming under Executive.

7. Except as expressly modified by this Amendment, the terms of the Employment
Agreement shall remain in full force and effect and are hereby confirmed and
ratified.

IN WITNESS WHEREOF

, the parties hereto have executed and delivered this Amendment as of the date
first set forth above.



"COMPANY"



CONTINENTAL AIRLINES, INC



 

By:

/s/ Michael H. Campbell



Name:

Michael H. Campbell



Title:

Senior Vice President -



Human Resources and

Labor Relations



"EXECUTIVE"



 

 

__

/s/ Jeffery A. Smisek __



JEFFERY A. SMISEK



APPROVED:



 

 

_/s/ Charles Yamarone

____



Charles Yamarone

Chair, Human Resources Committee



 

 

 